      Case 1:04-cr-00113-DLC Document 141 Filed 07/16/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------- X
                                    :
 UNITED STATES OF AMERICA           :
                                    :
                                    :                  04cr113 (DLC)
                -v-                 :
                                    :                       ORDER
 WILLIE BROWN,                      :
                                    :
                        Defendant. :
                                    :
 ---------------------------------- X

DENISE COTE, District Judge:

     In February 2006, Willie Brown entered a plea of guilty to

distribution and possession with intent to distribute 5

kilograms or more of cocaine, in violation of 21 U.S.C. §

841(b)(1)(A), and possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c).            In

October 2007, Brown was sentenced before the Honorable Richard

Owen principally to a term of 200 months’ imprisonment for the

violation of § 841(b)(1)(A) and 60 months’ imprisonment for the

violation of § 924(c).    Brown’s sentence for the violation of §

841(b)(1)(A) was to be served concurrently with a 168-month term

of imprisonment stemming from a separate conviction in the

Southern District of Georgia (the “Georgia Sentence”).          The

sentence for violation of § 924(c) was to run consecutively to

those sentences.
      Case 1:04-cr-00113-DLC Document 141 Filed 07/16/20 Page 2 of 4



     Brown is 74 years old.     He is incarcerated at Federal

Correction Institution Miami.      The Bureau of Prisons projects

that Brown will be released in October 2024.        Brown is subject

to an Immigration and Customs Enforcement detainer and will be

deported once he completes his terms of imprisonment.          As of the

date of this Order, the Bureau of Prisons (“BOP”) has not been

able to confirm whether Brown has completed the Georgia

Sentence.

     On June 30, 2020, Brown’s attorney, Alan Seidler, filed a

motion pursuant to 18 U.S.C. § 3582(c)(1)(A) for modification or

reduction of Brown’s sentence.      In support of the motion,

Seidler states that Brown is at a high risk of contracting a

serious or fatal case of COVID-19 because of his age, obesity,

heart disease, and hypertension.        The Government opposed the

June 30 motion on July 15.     On July 16, Seidler filed a letter

in reply.

     Section 3582(c)(1)(A) contains a statutory exhaustion

requirement.   A defendant may satisfy that requirement by

exhausting his administrative remedies to request that the BOP

bring a motion on his behalf, or after “the lapse of 30 days

from the receipt of such a request by the warden of the

defendant’s facility.”




                                    2
         Case 1:04-cr-00113-DLC Document 141 Filed 07/16/20 Page 3 of 4



     Brown has not met this condition, and the Court cannot

consider his petition.       Seidler’s declaration states that Brown

submitted a pro se request to the warden of his facility to

bring a motion on his behalf on April 1, 2020.            In the July 16

letter, however, Seidler represents that Brown made the request

on April 27.      The defendant has not provided documentary

evidence of any request, and the BOP has confirmed that it has

no record of such a request ever having been made by Brown.

Accordingly, it is hereby

     ORDERED that the June 30 motion pursuant to § 3582(c)(1)(A)

is denied.     This denial is without prejudice to Brown bringing a

renewed application based on the COVID-19 pandemic, so long as

he has complied with the statutory exhaustion requirement.

     SO ORDERED:

Dated:       New York, New York
             July 16, 2020


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




                                       3
      Case 1:04-cr-00113-DLC Document 141 Filed 07/16/20 Page 4 of 4



Copy mailed to:
Willie Brown (Register # 11825-021)
FCI Miami
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177
